DETAILED ACTION
	The following is a response to the amendment filed 11/22/2021 which has been entered.
Response to Amendment
	Claims 1 and 3-15 are pending in the application. Claim 2 is cancelled.
	-The objection to the specification has been withdrawn due to applicant amending the abstract and disclosure of the specification accordingly.
	-The claim objection has been withdrawn due to applicant amending claims 1, 5, 10 and 11 accordingly.
	-The 112(f) claim interpretation has been withdrawn due to applicant amending claim 1 accordingly.
	-The 112(a) rejection has been withdrawn due to applicant amending claims 1, 9 and 10 accordingly. In particular claims 9 and 10 which was previously recited and considered part of the original disclosure has been amended for description purposes in the specification accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claims 1, 7, 9, 10, 13, 14 and 15 accordingly.
	-The 102 and 103 rejections have been withdrawn due to applicant amending claim 1 with limitations not disclosed by the prior art of record used in the rejections.




Drawings
The examiner acknowledges Figures 7-11 as disclosed in the WIPO document as filed, however, those figures need to be filed with the present application. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities: 
-as to claim 1, the hyphen between the words “second” and “coaxially” should be deleted in line 4.
-as to claim 5, the word “or” between the recitations “coaxially interposed” and “planetary gearbox” in lines 2 and 4 should be deleted to maintain consistency of scope coverage for the limitation as recited in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
-Claim 14 recites the limitation “………and are thus configured to set the sun gear of the second gearbox axially fixed in both directions of rotation” in last two lines. The present disclosure doesn’t seem to describe the sun gear of the second gearbox being set as recited, please clarify.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 3 recites the limitation “a nine speed transmission having eight gears and a direct gear” in lines 2-3. Based on the table as shown on page 6 of the specification, nine gears are shown including a direct gear which is the fourth gear. Please clarify if applicant is considering the fourth gear to be the recited “direct gear” and the remaining gears to be considered the “eight gears”.
-Claim 4 recites the limitation “a second eight of the nine gears” in line 3. The scope of coverage is unclear, lacks antecedent basis and is indefinite because line 1 in the claim recites “a first four of the eight gears”. It is unclear as to what the second eight of the nine gears is referring to.
-Claim 14 recites the limitation “………and are thus configured to set the sun gear of the second gearbox axially fixed in both directions of rotation” in last two lines. The present disclosure doesn’t seem to describe the sun gear of the second gearbox being set as recited, please clarify.
Allowable Subject Matter
Claims 1 and 3-15 are allowed (via prior art purposes only).
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-a multispeed transmission mounted on a central axis with a hollow shaft on an input side and a hub sleeve on an output side with a first and second planetary gearbox arranged coaxially between the input and output side, the first and second gearboxes have a sun, planetary and ring gear wheels connected via associated webs, the first gearbox is driven at the web to be switched into a block rotation and a plurality of transmission modes by three clutches by axle fixing the corresponding sun gear wheels, the second gearbox is shifted into the modes by further couplings by axle fixing of corresponding sun gear of second gearbox with mutual shifting of the input and output side via corresponding ring gear of second gearbox, wherein the first and second gearboxes are shifted into a slow and fast mode and a direct gear when the input and output side are switched alternately between the ring gear and corresponding webs and wherein axially displaceable control sliders and clutch rings extend radially and spring load in a coupling manner to be disengaged according to gear step, the sliders are guided in helical circular grooves in a coaxial shift drum and in radial slots of a hollow axis surrounding the slides and oriented parallel to the transmission axis to actuate the associated clutch rings and in combination with the limitations as written in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        May 21, 2022